 SEAFARERS' INTL. UNIONSeafarers' International Union, Atlantic, Gulf, Lakesand Inland Waters District, AFL-CIO' (AmericanBarge Lines) and Marvin W. Myers and AmericanBarge Line Company; Inland Tugs Company;Northern Towing Company; Fall City Towing Com-pany; Orgulf Transport Company; National MarineServices, Inc.; Dixie Carriers, Inc.; Southern OhioTowing Company; Ozark Marine Company: GulfCanal Line; and Delta Queen, Parties in Interest.Case 14-CB-3849August 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELI.OOn October 6, 1978, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.2The Administrative Law Judge recommended dis-missal of the complaint allegation that Respondent'sexclusive hiring hall arrangement unlawfully encour-ages union membership by granting job-referral se-niority based upon work experience for signatory em-ployers only, in violation of Section 8(b)(1)(A) and (2)of the Act. We disagree.The record facts, as more fully recited by the Ad-ministrative Law Judge, show that Respondent oper-ates an exclusive hiring hall in St. Louis, Missouri,pursuant to collective-bargaining agreements with thesignatory employers, including all of the Parties inInterest named herein except Delta Queen, which op-erate tugboats and towboats on the inland waters ofthe United States. All of the said arrangments incor-porate Respondent's "Unlicensed Shipping Rules"We agree with the Administrative Law Judge that there is insufficientevidence to support the allegations of the complaint insofar as they relate toSeafarers' International Union of North America. AFL-CIO. and. in theabsence of any exceptions to such dismissal, we hereby remove said Interna-tional from the case as a party Respondent. Accordingly. the caption isamended to reflect the correct name of the sole Respondent herein2 We agree with the Administrative Law Judge that the allegation of Re-spondent Distnct's unlawful refusal to refer Charging Party Myers throughits hinng hall is time barred by Sec. IO(b) of the Act and therefore adopt hisdismissal of that portion of the complaint.which classify seniority, forjob-referral purposes, intoA, B, and C ratings, and provide for upward advance-ment from C to B, and from B to A, based on workexperience for signatory employers for a minimum of90 days for 2 consecutive years. The agreements alsocontain 30-day union-security clauses: hence the alle-gation that the seniority standards encourage mem-bership in the Union.Testimony by Worley, Respondent's port agent incharge of the St. Louis hiring hall, discloses that ap-plicants are placed on a referral registration list ac-cording to A, B, or C seniority ratings and that it isup to each registrant to prove his seniority status orwork experience with signatory employers at the timeof registration, but that no inquiry is made as tounion affiliation in connection therewith. Conversely.as Worley admitted, membership is encouraged andregistrants are not told that they do not need to fillout a membership application to be referred for jobs.Worley further described the referral procedure asfollows: A request for referral is posted upon receiptin the hiring hall and is offered orally to any A or Bseniority registrants who are present. If no referralresults therefrom, the referral request is forwarded toone of two out-of-town sister hiring halls and simi-larly offered to A and B registrants there. If again noreferral is made, the process reverts back to the St.Louis hall and is offered first to A- and B-rated indi-viduals in the hall and, thereafter, by telephone to A.B, and C registrants listed on the daily registrationlists according to seniority.The record evidence reveals that between Septem-ber 1, 1977, and July 24, 1978, the date of the hearingherein, Respondent made employment referralsthrough its hiring hall to 52 A seniority, 182 B senior-ity, and 101 C seniority registrants. Thus, the recordshows that although C seniority applicants are last tobe referred they are not eliminated from consider-ation of initial employment opportunities because oftheir low seniority.3Testimony by Worley further re-veals that, when C seniority registrants present evi-dence of sufficient work experience with signatoryemployers to warrant upgrading of their seniority rat-ing, they are asked by hiring hall personnel to makeapplication for a "book." which the record disclosesalso serves as a seniority identification card, a certifi-cate of union membership, and a receipt book for thepayment of union dues. And. as already noted. Wor-ley testified that such registrants are not told that theydo not have to make application in order to obtainjob referrals.Although we agree with the Administratise Law Judge that the instantproceeding differs from those cases cited by the General Counsel in hichinitial employment opportunities were denied to nonunion applicants. wefind it unnecessary. in view of our disposition herein. to pass .on his analysisof the impact on this case of the cited Board precedent244 NLRB No. 99641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Administrative Law Judge found from theforegoing, and the record as a whole, that the GeneralCounsel failed to adduce evidence showing specificexamples of discrimatory treatment, or in support ofits premise that the job-referral procedures cannotwork independent of the union-security provisions.4Rather, the Administrative Law Judge infers from thetestimony of one signatory employee-who has of-fered employment for durations as short as 4 days-that the 90-day work experience requirement can bemet by working for a variety of such signatory em-ployers for periods of less than 30 days. He furthercites an abundance of undisputed testimony indicat-ing that the work experience factor underlying job-referral seniority is affirmatively predicated on validbusiness considerations, i.e., the difficult and unsafenature of the work of towing barges, and the fact thatinexperienced personnel could easily suffer personalinjury and cause severe physical damage and finan-cial loss for signatory employers. Accordingly. heconcluded, from the lack of proof of specific discrimi-natory treatment, or that individuals must join theUnion to attain a higher than C seniority rating, andthe demonstrated business justification for the workexperience criteria, that the seniority preferences in-herent in Respondent's exclusive hiring hall are notunlawful.Contrary to the Administrative Law Judge, we findthat the General Counsel has established a prima fa-cie case that Respondent's implementation of its hir-ing hall referral system, in strict adherence to the se-niority preferences and in tandem with the union-security requirements upon signatory employers, un-lawfully favors jobseekers who are union membersover nonmembers and also requires signatory em-ployers to discriminate with respect to hiring. TheGeneral Counsel's case is strongly supported by thetestimony of Worley, Respondent's own witness, withrespect to the referral practices of the parties whichshows that membership is not only encouraged butactively suggested, if not required, in the form of therequest of individuals seeking to upgrade seniorityratings to make application for membership at thattime.We do not agree with the Administrative LawJudge that specific examples of discrimination are re-quired for the finding of a violation herein.5Nor dowe fault the General Counsel for failing to foreclose4Cf. Local 928, International Longshoremen 's Association, A FL CIO, et al.(International Marine Terminals, Inc.). 137 NLRB 588 (1962), in which theBoard held, in the absence of contracts containing union-security clauses.that maintenance of similar referral arrangements was not unlawful.sThe Board has held that mere maintenance of an agreement, like the oneherein, which grants referral preferences based on prior employment forsignatory employers constitutes a violation of the Act. Local Union No 77 ofInternational Brotherhood of Painters and Allied Trades, AFL CIO (Colortte.Inc.j, 222 NLRB 607 (1976).the theoretical possibility that nonmembers could ob-tain sufficient work experience with signatory em-ployers to qualify, for example, for B seniority ratingswithout having to join the Union under the appli-cable union-security provisions. For the burden of ne-gating the General Counsel's prima fiacie case of dis-crimination in hiring referrals falls on Respondent asthe sole custodian of the hiring hall records. Its failureto do so creates an adverse inference that such evi-dence in its possession is not favorable to Respon-dent's case.6Finally, we disagree with the Administrative awJudge's blanket acceptance of Respondent's businessjustification defense and his conclusion that suchvalid business criteria render the referral procedureslawful. Assuming, arguendo, that the evidence provesa genuine necessity for requiring experienced workersrelating to reasons of safety, Respondent has failed toadduce any evidence to distinguish between the workexperience acquired with signatory employers in con-trast to other employers, or to show how experiencewith the former meets the legitimate requirementswhile the latter does not, or even whether the factorof work experience has any valid bearing upon refer-ral seniority.From the foregoing and the record as a whole weconclude that Respondent's hiring hall procedures infact cause signatory employers to discriminate unlaw-fully with respect to hires, and illegally prefer unionmembers over nonmembers, in violation of Section8(b)(l)(A) and (2) of the Act.The Board, on the basis of the foregoing facts andthe entire record, makes the following:AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 5:"5. The exclusive hiring hall and referral provi-sions and practices contained in the collective-bar-gaining agreements between Respondent and the par-ties in interest violate Section 8(b)( I )(A) and (2) of theAct."6. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act."THE REMEDYIn order to effectuate the policies of the Act, Re-spondent will be ordered to cease and desist from theunfair labor practices found and it will be ordered tooperate the exclusive hiring hall in a nondiscrimina-6 See Allis-Chalmers Corporation. 234 NLRB 350 ( 1978): Interlale Circuit,Inc v. United States, 306 U.S. 208. 226 (1939): Drnoacor Plasti, and Te ile,Division of Medline Industries. Inc. 218 NI.RB 1404, 1411 (1975)642 SEAFARERS' INTL. UNIONtory manner; and to maintain records which accu-rately reflect the basis on which each referral is made;and to make available such records for inspection bythe Board's Regional Director or his agent.Respondent will be further ordered to cease anddesist from in any like or related manner restrainingor coercing employees or applicants for employmentin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, in accordance with the Board's re-cent decision in Hickmort Foods, Inc., 242 NLRB1357 (1979).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Sea-farers' International Union, Atlantic, Gulf, Lakes andInland Waters District, AFL-CIO, St. Louis, Mis-souri, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Refusing to upgrade seniority ratings of job ap-plicants because their work experience is with nonsig-natory employers, or from otherwise operating its ex-clusive hiring hall in a discriminatory manner.(b) Causing or attempting to cause all employerswith whom it has entered into a collective-bargainingagreement to discriminate against any employee be-cause of his lack of membership in RespondentUnion and in violation of Section 8(a)(3) of the Act.(c) In any like or related manner restraining or co-ercing employees or applicants for employment in theexercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Revise and implement its exclusive referral pro-cedures so as to register and refer all job applicantson a nondiscriminatory basis and without regard towhether they are members of Respondent Union.(b) Notify employers with whom it has enteredinto a collective-bargaining agreement of the revisionin its exclusive referral procedures.(c) Maintain a book or semipermanent type of rec-ord to reflect accurately, fairly, and nondiscrimina-torily the operation of the hiring hall referral system,and for a period of I year disclose to the RegionalDirector for Region 14, or his agents, the manner ofoperation of the hiring hall.(d) Post at its places where notices to employees,applicants for referral, and members are posted cop-ies of the attached notice marked "Appendix."7Cop-7In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ies of said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed by anauthorized representative of Respondent Union, shallbe posted by it immediately upon receipt thereof, andbe maintained by if for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered, de-faced, or covered by any other material.(e) Furnish the Regional Director for Region 14signed copies of such notice for posting by AmericanBarge Line Company; Inland Tugs Company; North-ern Towing Company; Fall City Towing Company:Orgulf Transport Company; National Marine Ser-vices, Inc.; Dixie Carriers, Inc.; Southern Ohio Tow-ing Company; Ozark Marine Company, and Gulf Ca-nal Line, said Employers being willing, at alllocations where notices to employees are customarilyposted.(f) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order.what steps Respondent Union has taken to complNherewith.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wl. NOT refuse to upgrade seniority rat-ings of job applicants under our exclusive refer-ral contract because their work experience iswith employers other than those with whom wehave a collective-bargaining agreement, and WEWILL NOT otherwise operate our exclusive hiringhall in a discriminatory manner.WE WILl. NOT cause or attempt to cause anyemployers with whom we have a collective-bar-gaining agreement to discriminate against anyemployee in violation of Section 8(a)(3) of theAct.WE WILL NOT in any like or related mannerrestrain or coerce employees or applicants foremployment in the exercise of the rights guaran-teed them by the Act.WE WILL revise and implement our exclusivereferral procedures so as to register and refer alljob applicants on a nondiscriminatory basis andwithout regard to whether they are members ofthis Union.WE WILL notify all employers signatory to orbound to a collective-bargaining agreement withus, including American Barge Line Company:643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInland Tugs Company; Northern Towing Com-pany; Fall City Towing Company; OrgulfTransport Company: National Marine Services,Inc.: Dixie Carriers, Inc.; Southern Ohio TowingCompany; Ozark Marine Company; and GulfCanal Line, of the revision in our exclusive refer-ral procedures.WtE WIL. maintain records which accuratelyand fully reflect the basis on which each referralis made under our exclusive referral procedures,and, upon request of the Regional Director forRegion 14 of the National Labor RelationsBoard, WE wILL make available to the said Re-gional Director, or his agents, for inspection andcopying at all reasonable times, all our recordsrelating to the operation of our exclusive referralprocedures under our collective-bargainingagreements with employers.SEAFARERS' INTERNATIONAI UNION, ATLAN-TIc, GULF, LAKES ANI> INLAND WATERS Dis-TRICT, AFL-CIODECISIONSTAITEMENI OF IIF CASENORMAN ZANKEI, Administrative Law Judge: This casewas heard before me on July 24, 1978, in St. Louis. Mis-souri.Upon an original charge filed by Marvin W. Myers (here-inafter Myers) on January 12. 1978. against Seafarers' In-ternational Union of North America, AFL CIO (hereinaf-ter called the International), and upon a first amendedcharge filed by Myers on June 27, 1978. against the Interna-tional and Atlantic, Gulf Lakes and Inland Waters District(hereinafter called the district) an amended complaint andnotice of hearing was issued by the Regional Director forRegion 14 of the National Labor Relations Board on July5, 1978, against the International and the District.2In essence, the amended complaint alleges that the Inter-national and the district violated Section 8(b)( I )(A) and (2)of the National Labor Relations Act, as amended, by hav-ing maintained, enforced, and otherwise given effect to anunlawful exclusive hiring hall arrangement, and by havingfailed and refused to refer Myers to employment because hehad not been qualified pursuant to the alleged unlawfulhiring hall arrangement, thereby causing or attempting tocause the employers specified as Parties in Interest to dis-criminate against Myers.International and the district filed timely answers to theamended complaint, admitting certain allegations, but de-At the hearing I granted a motion to dismiss the complaint insofar as italleges violations against the International Union, there being absolutel noevidence that the International was responsible for any of the alleged unfairlabor practices. Counsel for the General Counsel makes no contention in hispost-heanng brief that the dismissal was in error' Previously, on May 24. 1978, the Regional Director had issued a com-plaint and notice of hearing. based on the original charge, against only theInternational.nying the commission of any unfair labor practices. Addi-tionally, the district set forth an affirmative defense basedon the 6-month statute of limitations contained in Section10(b) of the Act. This affirmative defense claims the unfairlabor practices alleged patently occurred more than 6months prior to the June 27. 1978, date when a charge wasfirst filed against the district. Accordingly. the district praysfor dismissal of the allegations against it because theamended complaint is time barred.All issues were fully litigated at the hearing; all parties(except the Parties in Interest) were represented by counselor other representatives and were afforded full opportunityto examine and cross-examine witnesses, to introduce evi-dence pertinent to the issues, and to engage in oral argu-ment. The Board's counsel for the General Counsel andcounsel for the district filed post-hearing briefs which havebeen carefully considered.'Upon the entire record, and from my observation of thewitnesses and their demeanor in the witness chair, andupon substantial reliable evidence, "considered along withthe consistency and inherent probability of testimony"(Universal Camera Corp. v. N.L.R.B., 304 U.S. 474. 496(1951)). I make the following:FINDINGS AND) CoN('I SIONS1. JURISI)II(rONThe parties stipulated that Parties in Interest AmericanBarge Lines Company. Inland Tugs Company, and South-ern Ohio Towing Company, are each engaged in the opera-tion of towboats along the inland waterways of the UnitedStates as a link or instrument of interstate commerce andthat each receives annual gross revenues in excess of$50.000 from such operations. The parties stipulated thateach of these employers is engaged in commerce within themeaning of Section 2(2). (6), and (7) of the Act.Additionally. uncontradicted testimony from officials ofParties in Interest Ozark Marine Service, Orgulf TransportCompany and National Marine Services. Inc.. reveals thateach receives annual revenues in excess of $50,000 from theinland waterway towboat operations each performs.In view of the foregoing, and because no party contendsthe Board is without jurisdiction herein, I find (in accord-ance with the stipulations) that the Parties in Interest iden-tified in this section of the Decision are employers engagedin commerce within the meaning of the Act and that it isappropriate to assert jurisdiction herein.II. ItlE RESPONI)INT-I.AB()R ORGANIZA I()N4The District's correct name is Seaftrers' InternationalUnion. Atlantic, Gulf Lakes and Inland Waters District.AFI. CIO. The district admitted, the record reflects, and Ifind, it is a labor organization within the meaning of Sec-tion 2(5) of the Act.'The General Counsel's unopposed motion to correct the official tran-script. submitted with his brief. is hereby granted.4 Because the complaint allegations against the International hare beendismissed: and, particularly because there has been no challenge to hatdismissal. only the District will be considered hereinafter.644 SEAFARERS' INTL. UNION111. HF All .(ilct) lNNlAIR LABOR PRA('II SA. BackgroundThe District, an uncontested autonomous affiliate of Sea-farers' International Union of North America, AFL CIO.historically has represented (and now represents) a varietyof unlicensed employees of numerous employers which op-erate towboats and tugboats on the Atlantic, Pacific. andGulf Coast of the United States. The employers which areParties in Interest herein perform towboat services on in-land waterways. The inland water network encompassesthe Mississippi River from New Orleans, Louisiana. north-ward: the Illinois. Ohio. Cumberland, Green and TennesseeRivers. The District's jurisdiction extends also to includethe Great Lakes.The amended complaint allegations involve employerswhich operate from St. Louis. Missouri. Each of these em-ployers (the Parties in Interest) is contractually bound tothe District by virtue of separately negotiated collective-bargaining agreements. These allegations emanate from theexistence and implementation of the contractual seniorityand referral provisions applicable to unlicensed personnel.principally deckhands and cooks.'The relevant provisions of the District's "UnlicensedShipping Rules" are, verbatim, as follows:IC. All tugboatmen, bargemen, or dredgemen shall bedeemed to have shipped regularly within the meaningof these Rules if he has been employed no less thanninety (90) days during each calender year aboard oneor more vessels covered by a collective-bargaining agree-ment between the Union and the owner or operator olsuch vessels. Emphasis supplied.]Additionally, the unlicensed shipping rules provide forthe existence of three seniority rating classes designated A.B, and C. The A seniority rating is the highest, while C isthe lowest. More specifically, C seniority is granted appli-cants for job referral who have been employed for less than90 days per year for each of 2 consecutive years by employ-ers signatory to collective-bargaining agreements with theDistrict. B seniority is awarded to registrants for job referralwho have been employed by signatory employers for 90days in each year for not less than 2 nor more than 4 years;and A seniority is accorded to registrants for job referralwho have been employed by signatory employers for atleast 90 days each year for not less than 4 years. The partiesagreed that each employer signatory to a collective-bargain-ing agreement with the District is subject to, and operatesunder, the unlicensed shipping rules.The collective-bargaining agreements, in evidence, signedby each Party in Interest (except Delta Queen) containidentical hiring hall referral clauses to which. the partiesstipulated, each such employer signatory is bound in seek-ing referrals of employees.Additionally, each of those collective-bargaining agree-ments contains a seniority provision identical to that con-At the hearing it became apparent that the employers also have so-calledlicensed personnel working for them. Because it appears that licensed per-sonnel are supervisors within the meaning of the Act, the General Counselmoved to delete from the amended complaint all references to licensed per-sonnel. I granted this motion.tained in every other such collective-bargaining agreement.After referring to the A. B. and C seniority ratings as al-ready described, each collective-bargaining agreement con-tains the following clause governing revision of one's senior-ity from C to A. The relevant text of that clause is:Article 1, Section 6-B "for the purpose of upgradingseniority, "shipping regularly" shall mean employmentas a tugboatman, bargeman. or dredgman no less thanninety (90) days during each calender year abroad oneor more vessels covered b a Collective Bargaining.4greement hbetween rlhe Ltion aond the owner or operatoro such vessels.... assignments to jobs within the fore-going classes of seniority rating shall be made withoutregard to Union affiliation. [Emphasis supplied.]Although but a few employers are identified as Parties inInterest herein, the record reflects that the District main-tains similar collective-bargaining agreements with approxi-mately 106 employers operating towboats and tugboatswithin its jurisdiction.The operation of the hiring hall provision was describedby the District St. Louis, Port Agent. Michael Worlev. Histestimony is unrefuted and substantially adopted by theGeneral Counsel's brief. In effect. Worley testified that thedistrict maintains a registration list upon which individualsseeking job referral from the district are sent out in responseto employer requests. The physical act of registration is notnecessarily done by Worley. Frequently, that task is dele-gated to the district's clerical employees. Worley testifiedthat when an individual initially registers for a job referralno inquiry is made as to union membership. Instead, theregistrant must establish his proper seniority rating byshowing either proof of his current seniority rating as indi-cated on a seniority identification card, or by deliveringcheck stubs, or sign-in and sign-out slips which will revealthe amount of work experience in the jobs for which refer-ral is requested. All registrants are then placed on the refer-ral list. based on their demonstrated experience with signa-tory employers, as provided by the unlicensed shippingrules. Referrals to jobs with signatory employers are thenmade according to the shipping rules, as follows. When acall for referral is received in the District's hiring hall it isposted on the bulletin board. Those having A seniority andwho are present are orally afforded the opportunity to bereferred. If no A seniority personnel are present. then anoral offer is made to the B category personnel then in thehiring hall. If there are no B seniority personnel present,then the available job is referred to the union headquartersin Piney Point. Maryland. if a so-called interrating posi-tion.6If not an interrating position. then the job is referredto the nearest port to St. Louis which is Paducah., Ken-tucky, where it is offered to the A and B seniority personnelavailable at that location. If there are no A and B personnelat Paducah. the referral process reverts to the St. LouisDistrict hiring hall where it is offered to A. B, or C person-nel then present in the union hall. If none of these catego-ries is present, then the daily registration list is used to maketelephonic offers, in order. to A. B. or C personnel who hadregistered that day. Worley's oral testimony was confirmed6 No definition of interraling" job was provided but It is not crucial to theInstant decision645 I)-:(ISIONS OF NAT'IONAL. ABOR RELA'I IONS BOARDby documents received in evidence. Worley testified that forthe period September 1. 1977. to the date of the instanthearing the district referred 52 A seniority applicants. 182 Bapplicants, and 101 ( seniority applicants for employmentto signatory employers who had requested job referrals.As to union membership. Worley credibly testified thatregistrants are not required to complete an application forunion membership. Hie did state, however, that union mem-bership is encouraged. Hie explained that if a registrant ap-pears to have the requisite work experience to upgrade hisseniority rating as provided in the shipping rules. the regis-trant is asked to complete an application for a "book." Thebook, a copy of which is in evidence. serves the dual func-tion of constituting the seniority identification card and cer-tificate of membership. It also serves as receipt for uniondues. In direct response to the counsel for the GeneralCounsel, Worley testified that the registrants are not toldthey do not need to fill out a membership application to bereferred.The District maintains records of employment for eachregistrant referred. These records reflect the number of daysthose employees worked for employees having collective-bargaining agreements with the District. Additionally, asindicated above, individual registrants provide the Districtwith their work experience with signatory employers at thetime of registration.Although the collective-bargaining agreements containthe exclusive hiring provisions, uncontradicted testimonyfrom officials of some of the contracting employers clearlyindicates that the signatory employers do not exclusivelyrely on the referral provisions in filling their needs for acrew. Frequently, the employers first offer available posi-tions to employees who have worked previously for them.The employers request referral of applicants from the Dis-trict when they are unable to obtain skilled and experiencedemployees who had previously worked for them.There is a plethora of evidence to reflect that work expe-rience is a significant factor in the hiring process. Thus, theuncontradicted testimony of the Ozark marine president.Paul Striegel, was to the effect that "making up a tow is adangerous job where an inexperienced employee could losea limb or fall overboard." Striegel also testified that the bestassurance of hiring individuals with the requisite work ex-perience was provided by hiring former employees or thosewho had worked on vessels of other signatory employers. Ina like vein, Durk Allen, chief crew dispatcher for four Par-ties in Interest, testified that experience on other towboatsgave assurance of the required safety factor needed bydeckhands. Additionally, Allen testified that there is a needfor experienced cooks because the cook is responsible fortaking inventory of food stocks on the vessels and makingup grocery lists. Moreover, it is expected that the crews willbe fed meals equivalent to those served at home. WilliamN. Lay, operations vice president for American Commer-Because I credit Worley's testimony that no inquiries regarding unionmembership are made of first-time registrants. I place no probative signif-icance upon the admitted failure to advise the registrants that referral is notconditioned upon membership. Indeed, the record is replete with evidencerelating to Myers which reflects that he had been consisently referred topositions without having been requested to complete a membership applica-tion or actually be a District member.cial Barge l.ines, the largest signatory employer operatingon the inland waterways. testified that during the negotia-tions for the collective-bargaining agreement the parties dis-cussed the application of the shipping rules in the context ofa noted need for safer employees and to expedite the em-ployer's operations in tow makeups.As to union membership Striegel testified without con-tradiction that a prospective employee need not be a unionmember in order to be employed as a crew member. Hestated that when the District is asked for a referral. therequest is made in terms of asking for an experienccd indi-vidual in a particular job classification without regard tounion membership.Finally, regarding the referral operation, the record re-flects that applicants for referral must be physically quali-fied. Assurance of such qualification is made by the produc-tion of a "fit-for-duty" card which is obtained, after aphysical examination, from the Seafarers' Welfare Clinic. Aphysical examination is part of the registration for referralprocess. Thus, when Myers appeared at the District hiringhall in December 1977 to renew his registration (whichlapses after 90 days) he was required to undergo a physicalexamination. In any event, the collective-bargaining agree-ments provide that the District "agrees to furnish the ...(employer) ...with capable, competent, and plnsically fitpersons." (Emphasis supplied.)B. The Affirmative Defense and Myers' Personal CaseThe complaint paragraphs 7 (D) and (E) allege. respec-tively, that since on or about September I. 1977. and at alltimes thereafter, the district has failed and refused to referMyers to employment; and those activities have been en-gaged in, in order to encourage membership in the district."thereby causing or attempting the signatory employers todiscriminate" against Myers in violation of Section8(b)(IXA) and (2) of the Act.The 10(b) defense interposed by the District addressesthe propriety of these allegations. Principally, the Districtcontends that the statutory 6-month period of limitationseffectively prevents unfair labor practice findings against itbased on activities which occurred prior to December 27,1977. inasmuch, as already noted, the first time any chargehad been filed against the District was on June 26, 1978,when Myers filed the amended charge. In the alternative,the district claims the record contains no evidence whatso-ever of any restraining, coercive, or discriminatory treat-ment toward Myers.The General Counsel argues there is no merit to the affir-mative defense. He claims the filing of the original chargeon January 12, 1978. is sufficient to permit findings of viola-tion, if any, to be made upon activities occurring on andafter a date within the immediate 6-month period precedingJanuary 12, 1978. If this position is correct, it follows thatthe September 1. 1977. date is encompassed by the originalcharge and appropriately contained within paragraph 7(D)of the complaint. Additionally, the General Counsel con-tends the filing of the original charge properly confers juris-diction upon the Board so as to allow the addition of theDistrict as a respondent despite the fact the original chargenamed only the International as a charged party. The Gen-646 SEAFARERS' INTL.. UNIONeral Counsel predicates his position upon the equitable con-siderations enunciated by the Board and court in Ashville-Whitney Nursing Home, 188 NLRB 235 (1971). enlorce-ment sub nom. N.L.R.B. v. Clark & Pierce denied on othergrounds 468 F.2d 459, 464-465 (5th Cir. 1972).I find the following record evidence to be material andoperative in resolution of the subject issues:I. As noted, the original charge was filed on January 12.1978, against only the International. Worley was listed asthe "union representative to contact."As already observed, the evidence reflects the District isan operationally autonomous entity. It is part of a feder-ation of over 20 other similar organizations which utilizethe International as a parent.Worley is employed and paid by the District. He partici-pated in the administrative investigation of the originalcharge, providing two affidavits to the Board's investigatingagents. In the first affidavit given on January 26. 1978. Wor-ley clearly idenitified himself as port agent of the District.His later affidavit given February 24. 1978. contains theidentification of his employer in more general terms. Itomits the word "District." Worley explained that in collo-quial terms, he customarily refers to his employer as "Sea-farers' International Union" or "SIU." I am satisfied that.given the unwieldly proper name of the District. Worleysatisfactorily explained the variation in identification of thelabor organization in his two affidavits. Thus. I conclude.contrary to the General Counsel's contention, this discrep-ancy is not probative evidence of an intention by the Dis-trict to obscure the true facts and cause confusion.2. A complaint and notice of hearing against only theInternational issued on May 24, 1978. The Internationalfiled an answer on May 30, 1978. The answer admittedWorley possessed the title of"St. Louis Agent" as alleged inthe original complaint. However, that answer denied he wasan agent of the International.The totality of the evidence before me demonstratesWorley, indeed, was not at any time material herein anagent of the International.3. As noted, the first time the district was specificallynamed as a charged party was June 27, 1978, when theamended charge was filed and served.The General Counsel argues "obviously, there has beenconfusion regarding the proper party to be named as Re-spondent ....Counsel for the General Counsel takes theposition that Respondent District had the informationwithin its possession to clarify any possible confusion whichmay have arisen and Respondent District's failure to do soshould not allow Respondent District to escape the findingof violation."I conclude that the General Counsel's position is miscon-ceived. The Ashville-Whitney Board Decision factually isdistinguishable from the case at bar. In Ashville-Whitneythere was a determination that service of a charge wasmade upon an individual found to be an apparent agent ofa respondent who had not itself been served with a copy ofthe charge prior to the expiration of the 10(b). I find theevidence before me insufficient to conclude Worley washeld out to be an apparent agent of the International at anymaterial time. Indeed, I view Worley's specific identifica-tion of the district as his employer in his January 26 affida-vit both refutes such a contention and indicates actual no-tice to the General Counsel's investigating representativesthat the original charge possibly erroneously named the In-ternational as a charged party. At least. the Board's re-gional authorities were then placed on notice of the poten-tial need to amend the original charge.I acknowledge there is language in the court decision ofAshville-Whitne which declares the principle argued by theGeneral Counsel. Thus, the court stated "a defendant whobeclouds his whereabouts should not be entitled to benefitfrom the process server's consequent confusion." (468 F.2d459, 464). The General Counsel attributes the failure toname the District to the fact that Myers is an unskilledlayman. From this, I am apparently required to infer thatWorley, presumably more sophisticated in labor relationsand business matters than Myers. sought to camouflage theidentity of the proper charged party. On this record. I amunable and unwilling to do so. The General Counsel's argu-ments ignore the obvious and imperative requirement ofdue diligence reposed in his own offices. I have alreadyconcluded that Worley withheld nothing. The Internation-al's answer to the original complaint was a legitimate re-sponse supported, as noted. bh the evidence and was notinconsistent with Worle\'s own testimony contained in hisfirst affidavit. No evidence whatever was adduced to showWorley had been authorized by the International to partici-pate in the investigation of the original charge. I will notinfer such authority. It is not uncommon that citizens vol-untarily participate in Board-conducted investigations ofalleged unfair labor practices. Frequently, persons havingno direct connection with the matter under investigation orthe parties involved are cooperating witnesses and affiantsin such investigations. In the circumstances herein, it wouldhe a distortion to attach some sinister significance to Wor-ley's activities during the course of the investigation.In short, the evidence persuades me that the District hadnot, in any way, impeded the ability of the General Counselto have ascertained the true identity of the parties involvedsooner than the date on which the amended charge wasfiled.In the instant context. I find it was not the District'sburden to come forward with the clarifying facts. As earlierobserved, the General Counsel's representatives first be-came aware that the district might be a necessary party onJanuary 26, 1978, when Worley gave his first affidavit.Moreover, I find the "confusion" upon which the GeneralCounsel now relies was created by the clearly apparent dif-ference in the description of the labor organization whichemployed him. Thus, on February 24, 1978. the GeneralCounsel's failure to have investigated or taken action onthat knowledge at any time prior to the filing of theamended charge is unexplained. What is certain is that theBoard's General Counsel, or his representatives, were pos-sessed of the information from which the "confusion" couldhave been detected and clarified approximately 4 monthsbefore the amended charge had been filed-and 3 monthsbefore the original complaint had been issued. In this pos-ture, it is virtually impossible and clearly inequitable toconclude, as argued by the General Counsel. that it is thedistrict which is the source of the confusion. I conclude thatthe General Counsel's contentions herein suggest a danger-647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDous shift of burdens and responsibilities which could severlycripple the credibility of government in general and theBoard in particular.In sum, I find no substantial evidence to apply the Ash-ville-Whitney rationale.8I conclude that neither the Interna-tional nor District was responsible for the confusion inidentification of the charged parties. Inasmuch as the dis-trict was first brought into, and apprised of, the chargesherein on June 27, 1978; and had not been joined ascharged party until that time through on fault of its own, Ifind that the 10(b) date as to the District is December 27,1977.It is well established that an unfair labor practice findingmay be based on conduct which occurred only within a 6-month period prior to the filing of a charge. l.ocal LodgeNo. 1424, International Association of Machinists, AFI.CIO, et al. [Bryan Manufacturing Company] v. N.L.R.B.,352 U.S. 411 (1960). Thus, I am precluded from consider-ation of any evidence in the instant record of activity whichoccurred prior to December 27, 1977, by the District as thebasis for finding the District committed any unfair laborpractice.The General Counsel adduced evidence of only one inci-dent which, it is claimed, proves the complaint allegationsspecifically as to Myers. This incident is supposed to haveoccurred on December 19, 1977. That day Myers appearedin the District's hiring hall to renew his registration of refer-ral. At that time, Myers allegedly was told by one of thedistrict clerical employees who was administering the hiringhall procedures that he would have to become a member ofthe District in order to be referred to a job. The GeneralCounsel contends that remark is attributable to the Districtbecause Worley was present. Both Myers and Worley agreeWorley was physically in the District's hall, but in the"background." Myers did not claim that Worley was a di-rect participant in the conversation where the alleged un-lawful remark was made. Worley could not recall hearingsuch a remark. I find it unnecessary to resolve the issuebecause it is clear that even if the alleged unlawful remarkhad been made and could be imputed to the District, itoccurred prior to the 10(b) date. Accordingly, I find thatthere is no merit to the allegations of paragraph 7(D) and(E) of the complaint.Assuming my analysis of the affirmative defense is im-prudent, I would nonetheless find Worley a more reliablewitness than Myers. Although there is no reason to believeMyers fabricated any of his testimony, the record containsrepeated demonstrations of Myers' admitted faulty recollec-tion of events. The record is pervaded with Myers' ac-knowledgement of poor recall. Additionally, in view of themutually corroborative testimony of Myers and Worleythat Worley was in the "background" of the alleged unlaw-ful conversation, I am not satisfied that the record substan-tially shows Worley was such a party to the conversation asto have been able to hear the alleged unlawful remark. IfWorley did not hear it, he cannot be charged with havingauthorized, ratified or condoned it.Finally, it is inherently implausible that the remark waseven uttered. There is ample evidence which I find proves' Similarly. I conclude the instant facts are not analogous to those in RossSand Company, Inc., 219 NLRB 915. 916 (1975).that Myers had been consistently referred to positions bythe district whenever he sought work through the hiringhall at various times beginning in 1973. There is no evi-dence that the rules for referral had changed in December1977. Based on the foregoing factors, if required to resolvethe merits, I would conclude (but do not explicitly do so atthis time) that Myers was not told that union membershipwas a sine qua non for referral and that the allegations per-taining to him specifically are not supported by a prepon-derance of evidence.Notwithstanding my conclusions regarding the applica-bility of Section 10(b) to the allegations of paragraphs 7(D)and (E), there remains for consideration the allegations ofcomplaint paragraphs 7(A), (B). and (C). Those para-graphs, conjunctively, contain the substance of the GeneralCounsel's contentions that the district violated Section8(b)(1)(A) and (2) by maintaining and implementing its ex-clusive hiring arrangement with signatory employers. Thisis so because it is eminently clear that those hiring hallprovisions were implemented throughout and were ex-pected to be implemented even to this date by virtue of theexistence of the various collective-bargaining agreementsbetween the district and the industry employers.C. The RefJirral ProvisionsAs observed in section III, A, "Background." supra. theundisputed evidence shows that all collective-bargainingagreements between the District and signatory employerscontained an identical exclusive hiring provision. The Gen-eral Counsel does not attack the validity of the hiring hallitself. Rather, the thrust of the General Counsel's theory ofviolation rests upon the combination of the prescribed se-niority rating requirements contained in the unlicensedshipping rules considered together with what the GeneralCounsel characterizes as a "standard union securityclause."9I find the relevant written guidelines quoted here-inabove for operation of the hiring hall indisputably condi-tioned the employment opportunities of employees upontheir work experience obtained only by having worked forsignatory employers. Even Worley admitted employees arenot credited for service towards seniority ratings if that ex-perience was obtained with employers who have no collec-tive-bargaining agreement with the District.The General Counsel contends the hiring hall provisionspatently violates Section 8(b)(1)(A) and (2) because theyrely on the contract's seniority provisions in conjunctionwith the unlicensed shipping rules. The General Counselargues that "in light of the union security provisions ... itcan easily be inferred that in the normal course of opera-tions the seniority requirements of shipping with signatoryemployers is equivalent with becoming a union member."The District contends that referral hall procedures havebeen approved by decisional authority in the maritime in-dustry based upon the demonstrated need for experiencedwork crews, and that (in any event) the record fails to dem-onstrate job referrals require union membership.9 In reality, the union-securit) clause contained in each of the collective-bargaining agreements provides for two types of union security:(I) maintenance-of-membership, and (2) union shop calling for employ-ees to become members of the District after 30 days of employment.648 SEAFARERS' INTL. UNIOND. The Hiring HallAs noted, the General Counsel contends the hiring hallprovisions of the applicable collective-bargaining agree-ments violate Sections 8(bh(1)(A) and (2) of the Act becausethey provide an unlawful preference to individuals whohave performed a minimum requirement of work for em-ployers having collective-bargaining agreements with theDistrict.The District asserts the hiring hall provisions are foundedon legitimate business considerations, have historically beenoperated in a nondiscriminatory manner, and there is a de-cisional basis for maintenance of a seniority system withinthe maritime industry.The General Counsel's arguments have superficial ap-peal. He argues the District hiring hall provisions condition"employment opportunities" upon union considerations byrewarding employees who had previously been representedby the District. My analysis of available precedent, how-ever, persuades me the complaint allegations relative to thehiring hall should be dismissed.I conclude the issue before me is not as broad as urged bythe General Counsel. His theory of violation proceeds fromestablished principles which make unlawful a referral sys-tem which actually encourages, or has the tendency to en-courage, membership in a labor organization. Though notexplicit on this point, the General Counsel's theory impli-citly uses the existence of the union-security provisions con-tained in the existing collective-bargaining agreements asevidence of union encouragement. Thus, the union-securityprovisions require District membership after 30 days of em-ployment with a particular employer. The unlicensed ship-ping rules, as incorporated into the collective-bargainingagreements, provide for upgrading of seniority rating byperformance of a minimum of 90 days for 2 consecutiveyears. Because that service must be performed on vesselsowned or operated only by signatory employers. the Gen-eral Counsel's theory assumes an employee must havejoined the District at some time prior to completion of theminimum 90-day experience requirement.I find the record does not support this factual assump-tion. Thus, there is uncontested evidence herein that em-ployment with a specific signatory employer may be asshort as 4 days. In this context, I conclude it is possible towork the required 90-day minimum without being sub-jected to the application of the union-security clause. Thisis so if an employee varies the employers for whom heworks. Regrettably, no other specific evidence was adducedto show the length of service performed by employees, inany particular time period, for any particular employer. Iam mindful of the evidence indicating Ozark Marine ex-pects its employees to work at least approximately 30 days.Because such evidence was derived from only one of themany employers involved herein, and because the recordshows 335 individuals possessing A, B. and C seniority rat-ings had been referred by the District for employment be-tween September 1, 1977, and the date of hearing, I con-sider the evidence relating to Ozark Marine not sufficientlyprobative for purposes of making the assumption uponwhich the General Counsel's theory apparently rests. Ac-cordingly, I find the more existence of the union-securityprovisions does not necessarily provide substantial supportfor the General Counsel's position.Next. I conclude that the General Counsel's relianceupon two Board cases is misplaced. Arguing the "Board hasfound that a union may not utilize a seniority-ranking sys-tem which conditions emplovment opportunities on unionconsiderations" the General Counsel cites InternationalPhotographers of The Motion Pictures Industries, Local 659of the International Alliance of Theatrical Stage Emploveesand Moving Picture Machine Operators of the United Statesand Canada (MPO TV of California. Inc. Y A Productions,Inc ), 197 NLRB 1187 (1972): and its progeny. Director'sGuild of A merica, Inc. (Association of Motion Picture & Tele-vision Producers, Inc.), 198 NLRB 707 (1972).In 4A TSE Local 659. the Board held an "Industry Expe-rience Roster" analogous to that in the case at bar wasinterpreted and operated so that initial emplonyment wasbased strictly upon union considerations. The Board com-mented that "no matter what qualifications an employeebrings with him, if he has not, in the past, been representedby Respondent the UInion], he cannot gain employmentwith any employer who is a party' to a collective bargainingagreement." [Emphasis supplied.] 197 NLRB at 1190.Again, in Director's Guild, the Board examined the op-eration and application of roster provisions, the placementon which required employees to have obtained experiencewith employers who were signatories to collective-bargain-ing agreements with the labor organization there involved.In that case, the Board found the referral provisions hadbeen so interpreted and applied as "to be an invasion of the"employees' Section 7 rights.Ostensibly, IA TSE Local 659 and Director's Guild casessupport the General Counsel's contentions in the case atbar. However, I find them distinguishable. First. I perceivethe lesson derived from those cases to require scrutiny ofthe manner of implementation of the alleged unlawful pro-visions. In neither case did a violation necessarily flow fromthe existence of so-called preferential seniority alone. Inboth cases the labor organization involved actively impededthe ability of the alleged discriminatees to obtain employ-ment or remain on a job once they were employed. There isno evidence in the instant case showing the district wasactive in preventing anyone from working. Indeed, the in-stant record demonstrates the district took affirmative stepsto assure the maximum number of available employeeswere referred to jobs. Also, the district assisted employeesonce they had obtained employment by strict enforcementof certain provisions of the collective-bargaining agreement.Thus, the evidence shows Worley intervened on Myers' be-half to obtain for him (at a time when when he was not amember of the District) travel reimbursement. Additionally.it is uncontested that Worley continued his efforts to referMyers to jobs even after Worley had been advised that anemployer did not wish to reemploy Myers. The district pro-tested because the employer had not followed the contrac-tual provisions regarding formal notice to the district insuch cases.Next, I conclude the principal issue involved in IA TSEand Director's Guild is different from the case befobre me. Iperceive the issue before me to involve referral preference.In 1.4 TSE Local 659 and Directror's Guild the issue was theeffect of the referral procedure upon initial emplovment. The649 I)Et(ISIONS OF NATIONAL LABOR RELATIONS BOARDdifference between conditioning initial employment uponunion considerations and imposing that same condition onreferral preference is quite real. That distinction was recog-nized by the Board when explicating its rationale in IA TSELocal 659. Thus, there the Board observed "an employeecannot conmlerce work in a unit represented by Respondentunless he has previously worked in a unit covered by acollective bargaining contract to which Respondent and/orIATSE is a party" (197 NLRB at 1189). The Board in thecases cited by the General Counsel found that the referralprocedures violated the Act because they prevented em-ployees from going to work. That is not the issue for mydetermination. The referral procedure attacked herein re-lates, instead, to what order employees will go to work.Preferential referral procedures have been in effect, withapproval, in the maritime industry for many years. In Na-tional Union of Marine Cooks and Stewards a/w CIO (Pa-cific American Shipowners' Association), 90 NLRB 1099(1950), the Board stated that a collective-bargaining pro-posal which granted referral preference to unlicensed per-sonnel who had been employed by signatory employers andhad seniority by reason of previous employment with thosesignatories "does not, on its face, require discrimination be-cause of union affiliation" (90 NLRB at 1101). In NationalUnion of Marine Cooks and Stewards, the Board noted thatthe referral provision explicitly required the hiring provi-sions to be applied without discrimination by reason of"membership or nonmembership in the Union." But, inthat case, the evidence showed the Union disregarded thatadmonition.In the instant case each collective-bargaining agreementcontains a clause entitled "equal opportunity" which pro-vides, in salient part, "during the term of this agreementneither party shall discriminate against any employee orapplicant for employment because of race, color, sex, age,religion, national origin or Union membership" (Emphasissupplied). I conclude the facts in this case show adherenceto that clause and membership was not a consideration inreferral by the district of employees for initial employment.As already indicated, the evidence reveals that from Sep-tember 1, 1977, to the hearing date 101 C seniority regis-trants were referred by the District to signatory employers.This is more than the number of A seniority registrantsreferred during the same time. The District argues such astatistic negates an inference of discriminatory implementa-tion of the referral procedures. I disagree. Arguably, suchstatistics actually might prove the alleged discriminationbecause so many more applicants had been prevented fromascending from C seniority to A seniority status due to thepresence of the instant seniority rules. Despite this disagree-ment with this particular contention of the District, I doconsider these statistics to reflect that the registrants' lack ofunion membership did not impede their initial employmentopportunities.As aptly stated by the Supreme Court in Local 357 Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America [Los Angeles-Seattle Motor Ex-press] v. N.L.R.B., 365 U.S. 657, 672 (1961): "The Boardrecognizes that the hiring hall came into being 'to eliminatewasteful, time-consuming, and repetitive scouting for jobsby individual workmen and haphazard uneconomicalsearches by employers.... the hiring hall at times has beena useful adjunct to the closed shop. But Congress may havethought that it need not serve that cause, that in fact it hasserved well both labor and management-particularly inthe maritime field." Thus, the Court focused on the legiti-macy of the reasons for the existence of referral preference.I conclude that if valid reasons for the preferential arrange-ment exist then there is no room to infer the instant provi-sions are unlawful, absent direct evidence (which does notexist herein) that the provisions are operated in a discrimi-natory manner.As observed herinabove, there is credited and convincingevidence in this record that the instant referral procedureswere established and are maintained for safety and the con-venience of employers in obtaining referrals. This evidenceis uncontested. I find these criteria to be appropriate con-siderations in the selection of crews to man the vessels ofsignatory employers. I find no evidence in this case uponwhich a conclusion could be drawn that the referral provi-sions were illegally motivated. The General Counsel arguesthat such considerations were recognized by Congress inenacting Section 8(f)(4) relating to the construction indus-try. Thus, the General Counsel distinguishes the cases ofInterstate Electric Company, 227 NLRB 1996 (1977), andLocal Union No. 68, International Brotherhood of ElectricalWorkers (Howard Electric Company), 227 NLRB 1904(1977), cited by the District to demonstrate that preferentialreferral, based on legitimate considerations, has been heldlawful. It is true, as the General Counsel contends, that theInterstate and Howard Electric cases involved the construc-tion industry. However, in New York Mailers' Union, Local6, International Typographical Union, AFL-CIO (New YorkTimes Company), 133 NLRB 1052 (1961), decided by theBoard after enactment of Section 8(f), preferential referralarrangements analogous to the case at bar were acknowl-edged to be legitimate adjuncts to the printing industry.Accordingly, I find no merit to the General Counsel's impli-cit claim that only a statutory amendment could legalizethe type of referral preference in this case.As indicated, I find herein the existence of legitimate andnecessary business reasons for maintaining the preferentialreferral procedures herein. I am particularly impressed byStriegel's testimony that making up tows is a dangerous job.He said that a crewmember could suffer disastrous physicalharm if he did not possess the requisite experience to be asafe employee. Apart from the life-preserving factor, I takenotice of the notorious fact that the so-called "tows" oftensail the waterways in the form of several barges linked to-gether. Also, they are required to manipulate their waythrough dam locks strategically placed on those waterways.It is eminently clear that inexperienced personnel easilycould cause severe physical damage and financial loss to theowners and operators of the equipment and to the govern-ment which operates the dams and locks. The evidence as awhole convinces me that to be the best type of employee forthe signatory employers an individual should have gainedhis experience by working for those employers whose jobrequirements demand interchangeable experience.The referral and seniority rating provisions herein are aneffective way to assure an employee possesses the requisiteexperience. Thus, I conclude the requirements to possess an650 SEAFARERS' INTL. UNIONA. B. or C seniority rating constitute a justifiable delinea-tion of relative experience. Where such appropriate consid-erations existed. the Board held that maintenance of a re-ferral arrangement similar to that considered in this casedid not violate Section 8(hb I )(A) and (2). Local 928, Inter-national Longshoremen s Association, A FL CIO (Interna-tional Marine Terminals, Inc.), 137 NLRB 588 (1962). In theLocal 928 case, which was decided after enactment of Sec-tion 8(f). there is some support for the General Counsel'scontentions before me. Thus. in 137 NLRB at 590. theBoard commented "if it had been demonstrated that theexperience in question necessarily had been obtained undercontracts containing [union-security] ...clauses, therewould be a basis for finding ...discriminatory preferencefor Union members." Seemingly, when the quoted languageis applied to the case at bar, it should be concluded that theunion-security clause maintained in the district's collective-bargaining agreement imposes an unlawful taint to the oth-erwise permissible referral procedures.I have carefully evaluated the Board's language quotedimmediately above and assessed it against the backdrop ofall the facts before me. I conclude that the language cer-tainly is suggestive of a violation in the instant case. How-ever, I also conclude the language does not mandate such aresult. The Board simply observed that the existence of aunion-security clause "would be a basis for finding" a viola-tion. The Board did not expressly stated that it would posi-tively find a violation if a union security clause had beenpresent in the Local 928 case.However valid or shallow this last distinction may be. Ifind cogent evidence from the totality of all the evidencewhich impells me to discard what I consider to be a mecha-nistic approach to the instant problem. Thus, I find thetbllowing factors override and transcend the possibility oftaking a stultifying, myopic view of this case: The demon-strated need for experienced employees; the existence ofsafety hazards; the need to maintain a ready corps of expe-rienced and physically fit personnel to maintain and expe-dite the shipment of goods; the absence of evidence that thedistrict failed to refer C seniority registrants: the affirmativeevidence that the district readily referred C seniority regis-trants and accorded them their contractual rights; and theabsence of a practice by which registrants were required tobecome members of the District prior to referral. In thiscontext. I conclude that the adverse impact of the union-security clause herein, at best, is speculative or minimal.In sum. I have found no statutory or decisional impera-tive prohibiting preferential referral procedures in the mari-time industry. The implementation of the referral provi-sions herein, as practiced by the parties, has not beenoperated with regard to union considerations. The referralprocedures in this case are operated independently of theunion-security clause, and there exist valid criteria andbusiness justification for the referral procedures. Accord-ingly. I find there is no merit to the allegations of para-graphs 7A. B. and C of the complaint.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CoNc.tUSiONS OF LAWI. The Parties in Interest are employers engaged in com-merce within the meaning of Section 2(2). (6). and (7) of theAct.2. The District is a labor organization within the mean-ing of Section 2(5) of the Act.3. Section 10(b) of the Act bars consideration of activi-ties engaged in by the District earlier than December 27,1977, as unfair labor practices.4. The allegations that the District restrained, coerced,or discriminated against Myers by failing or refusing to re-fer him to work on or after September I. 1977, should bedismissed because the allegation and evidence presented tosupport it precedes the prescribed statutory period of limi-tation for unfair labor practice findings.5. I he exclusive hiring hall and referral provisions andpractices contained in the collective-bargaining agreementsbetween the District and the parties in interest are not vio-lative of Section 8(bX I)(A) and (2) of the Act.[Recommended Order for dismissal omitted from publi-cation.651